internal_revenue_service number release date index number ------------------------- ---------------------- ------------------------------ - legend taxpayer department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-132869-04 date date date ------------------------- ------------------------- ------------------------------ --------- --------------- --------------- ------------------------------------- spouse ---------------------------------------------------------------------- townhouse ----------------------------------------------------------------- amount dollar_figure month month month year year dear ---- - -------------- this is in response to a letter received on date requesting a ruling that taxpayer is entitled to exclude gain from the sale of the townhouse under sec_121 of the internal_revenue_code ------- ------- ------ facts taxpayer is employed as a police officer in month year taxpayer and spouse signed a contract to purchase the townhouse at the time of signing the contract they were required to pay a nonrefundable deposit of amount dollar_figure in month year taxpayer and spouse settled on the townhouse and started using it as their principal_residence after taxpayer and spouse signed the purchase contract but three months prior to the settlement taxpayer completed a test in order to compete for a position within the k-9 unit of taxpayer’s police force the k-9 unit represents only three percent of the entire police force and very few officers are selected to train for a position within the k-9 unit after taxpayer and spouse started using the townhouse as their principal_residence taxpayer received notification that taxpayer was selected to become a k-9 officer according to taxpayer’s supplemental representations a k-9 officer is required to care for a dog and maintain a foot by foot kennel at the officer’s residence the homeowners_association for taxpayer’s townhouse does not permit its residents to maintain a kennel consequently taxpayer and spouse sold the townhouse before they had owned and used the property as their principal_residence for two years law analysis sec_121 of the code provides that a taxpayer s gross_income will not include gain from the sale_or_exchange of property if during the five-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer s principal_residence for periods aggregating two years or more the full exclusion is available only once every two years sec_121 of the code provides that the maximum exclusion amount is dollar_figure if a husband and wife file a joint_return for the year of the sale both spouses meet the 2-year use test at least one of the spouses meets the 2-year ownership test and neither spouse used the sec_121 exclusion during the last two years sec_121 of the code provides for a reduced maximum exclusion for taxpayers who fail to satisfy the ownership and use tests or the limit of one sale every two years if the primary reason for sale_or_exchange is a change in place of employment health or unforeseen circumstances plr-132869-04 sec_1_121-3t e of the temporary income_tax regulations provides that a sale_or_exchange is by reason of unforeseen circumstances if the primary reason for the sale_or_exchange is the occurrence of an event that the taxpayer does not anticipate before purchasing and occupying the residence a taxpayer’s primary reason for the sale_or_exchange is deemed to be unforeseen circumstances if one of the safe_harbor events such as involuntary_conversion of the residence death or divorce occurs during the period of the taxpayer’s ownership and use of the residence as the taxpayer’s principal_residence in addition the commissioner may designate other events or situations as unforeseen circumstances in published guidance of general applicability or in a ruling directed to a specific taxpayer sec_1_121-3 of the income_tax regulations provides that the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale_or_exchange the period of time that the taxpayer used the property as the taxpayer s principal_residence during the 5-year period ending on the date of the sale_or_exchange or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under ' and the date of the current sale_or_exchange the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator based on the facts as represented and the authority set forth above we conclude that taxpayer’s primary reason for the sale of the residence was an unforeseen circumstance consequently even though taxpayer sold the residence before taxpayer had owned and used it as taxpayer’s principal_residence for two of the preceding five years taxpayer is entitled to exclude gain up to the reduced maximum exclusion amount under sec_121 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of any transaction or any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayer has used the residence as taxpayer’s principal_residence this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132869-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j charles strickland jr senior technician reviewer branch income_tax accounting
